IN THE SUPREME COURT OF IOWA
                            No. 65 / 04-1554

                           Filed May 26, 2006

CITY OF OKOBOJI, IOWA,

      Appellant,

vs.

OKOBOJI BARZ, INC., d/b/a
OKOBOJI BOATS and LEO PARKS, JR.,

      Appellees.


      Appeal from the Iowa District Court for Dickinson County, John P.

Duffy, Judge.



      The city appeals an adverse judgment denying its request for an

injunction to enjoin a bar from operating within the city limits. REVERSED

AND CASE REMANDED WITH DIRECTIONS.



      Michael J. Chozen of Chozen & Saunders, Spirit Lake, for appellant.



      Mark McCormick of Belin Lamson McCormick Zumbach Flynn, P.C.,

Des Moines, and Phil C. Redenbaugh of Phil C. Redenbaugh, P.C., Storm

Lake, for appellees.
                                    2

WIGGINS, Justice.

      In this appeal, we must decide whether the proposed operation of a

bar on lakefront property constitutes an unlawful expansion of a

nonconforming use under a city’s zoning ordinance and a violation of the

special use permits granted by the board of adjustment. The district court

determined the proposed use of the property for a bar did not violate the

city zoning ordinance or the special use permits. Because we disagree with

the district court’s determination, we reverse the judgment of the district

court and remand the case for the court to enter a permanent injunction

enjoining the owner and his corporation from using the property as a bar.
      I. Background Facts and Proceedings.

      The property in question in this case is located on the lakeshore of

Smith’s Bay on West Lake Okoboji. A marina has been located on the

property since the 1890’s. Until the mid-1970’s, the property was operated

as two separate marinas with different owners. One property was known as

the Cove and the other as Okoboji Boats. The surrounding neighborhood is

primarily residential, with some commercial activity.

      In 1972, the City of Okoboji (City) enacted a zoning ordinance. Under
the ordinance, the marinas were zoned lakeshore residential. Lakeshore

residential permits single-family homes and prohibits commercial uses.

Okoboji Zoning Ordinance art. VII, § 2(A)(1) (1995) (originally codified in

1972). Accordingly, the Cove and Okoboji Boats became nonconforming

uses. The minutes from the Okoboji planning and zoning commission

meeting where the commission discussed the ordinance reflect the

commission’s

      suggest[ion] that these [nonconforming uses] be given a
      perpetual special permit to continue their respective
      businesses regardless of any type of disaster that may destroy
      the entire operation [contrary to a provision in the ordinance
                                      3
      prohibiting rebuilding if such a use is damaged more than fifty
      percent of its replacement value. The commission noted it]
      should be stipulated, however, that the permit is limited to the
      specific operation or business for which it was originally
      intended.

      In 1973, the owner of Okoboji Boats filed an application for a special

use permit stating:

      We request that the provision of Ordinance No. 63 stating that
      if a non-conforming business is destroyed beyond 50% of
      replaceable value, the business may not be rebuilt, be waived,
      as pertains to the business known as “Okoboji Boats.” The
      business being a sales, service, and storage facility for boats.

The Okoboji board of adjustment granted the permit as requested.

      Around the same time, the owner of the Cove filed an application for a

special use permit. The application stated:

      I request that the provisions of Art. IV, Sec. 4, par. B be waived
      so that a non-conforming use of a building destroyed or
      damaged more than 50% of its then replacement value could
      be restored; also I request that the provisions of Art. IV, Sect. 4
      which states that no building or land devoted to a use not
      permitted by this ordinance in a residential district in which
      such building or land is located, except when required by law,
      shall be enlarged, extended, constructed, reconstructed,
      substituted or structurally altered, unless the use thereof is
      changed to a use permitted in the district in which such
      building, structure or premises is located, be also waived. The
      Cove is such a business involved in sales, rental, service and
      storage of boats, snowmobiles and related items.

The board granted the permit specifying in part

      [t]hat all objections be overruled and the permit application be
      approved subject to the following restrictions: That the
      proposed building be utilized for only boat sales, service,
      storage facilities, and related various business, and further
      provided that the proposed building be no higher than specified
      in the attached site plan, which is 15' above street grade,
      adequate parking as defined in Ord. 63 and 10' side yards.

      In 1975, the two properties began operating as a single marina known

as Okoboji Boats. The hours of operation were typically 8 a.m. to 5 p.m.,

with the gas dock sometimes operating until 8 p.m. Around this time, the
                                     4

City issued a building permit to the marina for some expansion and

remodeling. In addition, the marina eventually began selling beer intended

for consumption off the premises as well as soda, snack foods, and

microwavable sandwiches.      The marina also expanded its inventory of

boating equipment, apparel, and accessories.

      In January 2001, Leo Parks, Jr. purchased Okoboji Boats. Parks

leased a portion of the marina during that summer to an individual who

operated a business that included the sale of carryout broasted chicken.

The broasted chicken operation brought a myriad of complaints from the

neighbors.   With the support of numerous property owners in the

neighborhood, the City filed a petition for declaratory judgment and

injunctive relief, claiming the operation of the chicken business was

contrary to the zoning ordinance. The court denied the City’s request for a

temporary injunction. The City dismissed the case. The chicken business

eventually closed.
      In September 2003, a corporation controlled by Parks, Okoboji Barz,

Inc., leased the marina property. In October, Parks’ corporation applied for

an on-premises class C commercial liquor license for the marina. This
license allows the licensee to sell liquors, wine, and beer by the drink for

consumption on the premises. Iowa Code § 123.30(3)(c) (2003). Parks’

proposed operation of a bar contemplates serving alcohol inside and outside

of both buildings on the premises, year-round and every day of the week.

Parks contends a bar “fills the piece of the puzzle to make a modern day

marina complete.”

      Parks intends to operate a bar at this marina under the same

business model he is running at a different marina he owns. At the other

marina, Parks operates a tiki bar known as the Barefoot Bar. The revenue
                                      5

from the Barefoot Bar contributes approximately one and a half percent of

the marina’s gross sales. The Barefoot Bar is not intended to be a late night

bar, but rather a “lakeside sunny day bar.” It is usually open to 10:30 p.m.,

but on some occasions it remains open until midnight. The bar’s activities

include karaoke, live music, hog roasting, and monthly full moon parties.

      The City denied Okoboji Barz, Inc.’s application for a liquor license on

the grounds the “operation of a tavern/restaurant on premises represents a

substantial change in the nature and character of the use permitted under

the special use permit.”
      In November, the City filed a petition against Okoboji Barz, Inc.,

d/b/a Okoboji Boats, and Parks for declaratory judgment and injunctive

relief. The petition was filed in light of Okoboji Barz, Inc.’s appeal to the

alcoholic beverages division of the Iowa department of commerce from the

City’s denial of its application for a liquor license.   The City sought a

temporary and permanent injunction against the operation of a tavern or

bar on the marina property as such operation constituted an unlawful

expansion of a nonconforming use, as well as rulings that such operation

violated conditions of a special use permit, allowing the board of adjustment
to revoke the permit. The district court issued a ruling denying the City’s

requested relief. The City appeals.

      II. Issues.

      One issue raised on appeal by the City is whether the district court

erred when it ruled that the operation of a bar on the marina property does

not violate the City’s zoning ordinance and the special use permits issued

by the board of adjustment. The City also asks us to decide if the board of

adjustment may revoke one of the special use permits.
                                       6

      III. Scope of Review.

      The district court tried the City’s petition for declaratory judgment

and injunctive relief as an equity action. Therefore, our review is de novo.

Perkins v. Madison County Livestock & Fair Ass’n, 613 N.W.2d 264,

267 (Iowa 2000). Under this review, we give weight to the fact findings of

the district court, especially as to the credibility of witnesses, but we are not

bound by them. Id.

      IV. Analysis.

      A. Did the district court err when it ruled that the operation of a bar on
         the Okoboji Boats property does not violate the City’s zoning
         ordinance and the special use permits issued by the board of
         adjustment?

      To decide this appeal, we must consider the interpretation and

application of the Okoboji zoning ordinance. “In interpreting ordinances it

is appropriate to apply the general rules of construction for statutes.”

Lauridsen v. City of Okoboji Bd. of Adjustment, 554 N.W.2d 541, 543 (Iowa

1996). “We resort to ‘the rules of statutory construction only when the

terms of [a] statute are ambiguous.’ ” State v. Wiederien, 709 N.W.2d 538,

541 (Iowa 2006) (alteration in original).     Ambiguity exists if reasonable

persons can disagree on the meaning of a statute. Id. An ambiguity may

arise from the meaning of particular words or from the general scope and

meaning of a statute in its totality. Id.

      We have stated:

      The goal of statutory construction is to determine legislative
      intent. We determine legislative intent from the words chosen
      by the legislature, not what it should or might have said.
      Absent a statutory definition or an established meaning in the
      law, words in the statute are given their ordinary and common
      meaning by considering the context within which they are
      used. Under the guise of construction, an interpreting body
      may not extend, enlarge or otherwise change the meaning of a
      statute.
                                     7

Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004)

(citations omitted). Zoning restrictions are construed strictly to favor the

free use of property and will not be extended by implication or

interpretation. Ernst v. Johnson County, 522 N.W.2d 599, 602 (Iowa 1994).

The assessment of an ordinance requires consideration in its entirety so

that the ordinance may be given its natural and intended meaning. Kordick

Plumbing & Heating Co. v. Sarcone, 190 N.W.2d 115, 117 (Iowa 1971).

      When the City enacted its zoning ordinance in 1972, it zoned the

marina properties in the L-R Lakeshore Residential District. This district

only allows single-family dwellings on each lot or building site. Okoboji
Zoning Ordinance art. VII, § 2(A)(1).    After the City enacted its zoning

ordinance, the marina properties thus became nonconforming uses. See

Perkins, 613 N.W.2d at 270 (stating a nonconforming use is one lawfully in

existence when a zoning restriction became effective and has been permitted

to continue to exist). As to nonconforming uses, the City’s zoning ordinance

provides:

      Within the districts established by this Ordinance or by
      amendments which may later be adopted, there exist lots,
      structures, buildings and uses which were lawful before this
      ordinance was effective or amended, but which would be
      prohibited, regulated or restricted under the provisions of this
      Ordinance or future amendment, the intent of this Ordinance
      is to permit these nonconformities to continue until they are
      removed, but not to encourage their survival. It is further the
      intent of this Ordinance that nonconformities shall not be
      enlarged upon, expanded or extended, nor be used as grounds
      for adding other structures or uses prohibited elsewhere in the
      same district.

Okoboji Zoning Ordinance art. IV, § 3.

            “A party who asserts a nonconforming use has the
      burden to establish the lawful and continued existence of the
      use, and once the preexisting use has been established by a
      preponderance of the evidence, the burden is on the city to
                                    8
      prove a violation of the ordinance by exceeding the established
      nonconforming use.”

City of Jewell Junction v. Cunningham, 439 N.W.2d 183, 186 (Iowa 1989). In

evaluating whether changes in such nonconforming uses are permissible,

we have stated:

            A property owner may lose the protection of a
      nonconforming-use status when the property owner exceeds
      the established nonconforming use. Thus, “[e]nlargements or
      extensions of non-conforming uses are not allowed.” This
      court has explained the rationale underlying this principle as
      follows: “The prohibition against expanding or enlarging a non-
      conforming use defends against the growth of a pre-existing
      aggravation.     That pre-existing aggravation, the non-
      conforming use, survives as a matter of grace. The public is
      not required to expand upon that grace to its increasing
      aggravation.” Landowners are given some latitude, however,
      and may change the original nonconforming use “if the
      changes are not substantial and do not impact adversely on
      the neighborhood.”

Perkins, 613 N.W.2d at 270 (alteration in original) (citations omitted).

Reasonable and normal accessory uses are usually permitted in connection

with nonconforming uses. 8A Eugene McQuillin, The Law of Municipal

Corporations § 25.209 (3d ed. rev. 2003). The use made of the land at the

time the ordinance became effective is the standard we use to determine

whether there is an unlawful enlargement of a nonconforming use. City of

Cent. City v. Knowlton, 265 N.W.2d 749, 754 (Iowa 1978).

      We must also consider the uses allowed under the special use permits

to determine whether Parks’ proposed bar is an allowable use. A special

use permit “allows property to be put to a purpose which the zoning

ordinance conditionally allows.” Buchholz v. Bd. of Adjustment of Bremer

County, 199 N.W.2d 73, 75 (Iowa 1972); see also Iowa Code § 414.7

(allowing the board of adjustment to make special exceptions to

ordinances).
                                      9

      Prior to the issuance of the special use permits, the owners of the two

properties operated each property as a separate marina. The marinas did

not sell food or alcoholic beverages. Although the special use permit issued

to the old Okoboji Boats marina waived the provision of the zoning

ordinance which would not allow reconstruction if the business was

destroyed beyond fifty percent of its replacement value, the permit did not

expand the existing nonconforming use.        The special use permit only

allowed the owner to operate the business on the property as a sales,

service, and storage facility for boats.
      The special use permit issued for the old Cove marina not only waived

the reconstruction restriction, but it also allowed the owner to build on the

property with certain restrictions. The Cove’s special use permit did not

expand the property’s existing nonconforming use. By its terms, the special

use permit stated “the proposed building be utilized for only boat sales,

service, storage facilities, and related various business.” The use of the

word “business” in the permit refers to activity directed towards the sale,

service, and storage of boats.      See Webster’s Third New International

Dictionary 302 (unabr. ed. 2002) (defining “business” as “activity directed
toward some end”). This definition is consistent with the then owner’s

application for the special use permit that stated “[t]he Cove is such a

business involved in sales, rental, service and storage of boats, snowmobiles

and related items.”

      Thus, the special use permits issued by the board of adjustment in

1973 did not expand the uses allowed by the property owners under the

zoning ordinance’s nonconforming use provisions.

      It is uncontested that the prior marina owners expanded the

operation of the marina to include the sale of beer intended for off-premises
                                       10

consumption, soda, snack foods, microwavable sandwiches, and boating

equipment and accessories. These items, however, are related to the sales

and service of boats because boat owners use these items when they are on

their boats. The prior owners did not use the property as a bar for on-

premises consumption of alcoholic beverages. The prior owners did not

have live entertainment, karaoke, hog roasts, or full moon parties. The

prior owners only operated the marina from 8 a.m. to 5 p.m., with a gas

pump attendant on duty until 8 p.m.
      Parks acknowledges the proposed bar at Okoboji Boats would be

similar in operation to the bar at his other marina. This means the Okoboji

Boats marina would be open longer hours than under the prior owners and

host activities such as karaoke, live music, hog roasting, and monthly full

moon parties.    Such activities change the nature and character of the

nonconforming use. Accordingly, we cannot consider a full-fledged bar to

be merely an accessory use to the operation of a marina. Instead, the

operation of a bar is a change in use that is substantially different from the

use the marina properties had at the time of the adoption of the zoning

ordinance. Thus, the proposed bar constitutes an unlawful expansion of a
prior nonconforming use. See Perkins, 613 N.W.2d at 270-71 (finding an

enlarged racetrack and the figure-eight racing for which it was used was

substantially different from the previous rodeo-type arena and the events

held in it, in view of the new racetrack’s size, character, form, and different

neighborhood effect, causing it “to lose the protection of the nonconforming

use provisions of the ordinance”); Waukesha County v. Pewaukee Marina,

Inc., 522 N.W.2d 536, 540 & n.3 (Wis. Ct. App. 1994) (finding a marina

owner’s addition of a retail store and place for lounging and entertainment

as well as sale of boats, boat lifts, and piers resulted in a change of the prior
                                     11

nonconforming use consisting of a dry-docking and wet-docking facility with

fuel and bait services; the court rejected the notion of “once a marina,

always a marina, even though marina business itself is transformed”).

      Therefore, the district court should have granted the City’s request for

a permanent injunction enjoining Okoboji Barz, Inc., d/b/a Okoboji Boats,

and Parks from operating the proposed bar on the premises.

      B. May the board of adjustment revoke one of the special use permits?

      The City’s zoning ordinance provides:

      The special permit issued may include time limits, and other
      conditions or safeguards deemed necessary or appropriate by
      the Board [of Adjustment]. Violations of such conditions and
      safeguards shall be deemed a violation of this Ordinance and
      punishable under the provisions of this Ordinance. In
      addition, the special permit in connection with such violation
      shall be subject to revocation by the Board.

Okoboji Zoning Ordinance art. XI, § 6(5). The legislature granted the board

of adjustment jurisdiction over special use permits, not the city council.

Iowa Code §§ 414.7, 414.12; see also Holland v. City Council of Decorah, 662
N.W.2d 681, 688 (Iowa 2003) (stating “[t]o the extent the council has

claimed authority to grant the fill permit in this case, it has [unlawfully]

diminished the jurisdiction of the board of adjustment”).

      As of the date of trial, the board of adjustment had made no

determination whether to revoke the special use permit granted to the old

Cove property.    Until the board takes action under the City’s zoning

ordinance, there is no justiciable controversy. See Citizens for Responsible

Choices v. City of Shenandoah, 686 N.W.2d 470, 474 (Iowa 2004) (finding for

purposes of a declaratory judgment there was no justiciable controversy

prior to a final decision of other governing bodies involved in the case).

Therefore, we will not address this issue on appeal.
                                    12

      V. Disposition.

      Because the proposed use of the property as a bar is an unlawful

expansion of a prior nonconforming use under the zoning ordinance and the

special use permits granted by the board of adjustment, Parks’ proposal to

use the premises as such is illegal. Accordingly, the district court should

have granted the City’s request for a permanent injunction enjoining

Okoboji Barz, Inc., d/b/a Okoboji Boats, and Parks from operating a bar on

the premises. Therefore, we reverse the judgment of the district court and

remand the case for the court to enter a permanent injunction consistent

with this opinion.
      REVERSED AND CASE REMANDED WITH DIRECTIONS.